Talarico v Buck (2019 NY Slip Op 05436)





Talarico v Buck


2019 NY Slip Op 05436


Decided on July 5, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND WINSLOW, JJ.


63 CA 18-00596

[*1]AMBER M. TALARICO, PLAINTIFF-RESPONDENT,
vJASON L. BUCK, MATTHEW J. SILE, JAMES W. SILE, ET AL., DEFENDANTS, AND ASHLEY E. EVANS, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


LAW OFFICES OF JENNIFER S. ADAMS, YONKERS (NICOLE PALMERTON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
STEPHEN BOYD, P.C., WILLIAMSVILLE (STEPHEN BOYD OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Sara Sheldon, A.J.), entered November 28, 2017. The order denied the motion of defendant Ashley E. Evans for summary judgment dismissing the complaint of plaintiff Amber M. Talarico and cross claims against her. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Gilkerson v Buck (— AD3d — [July 5, 2019] [4th Dept 2019]).
Entered: July 5, 2019
Mark W. Bennett
Clerk of the Court